 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE A. RAMIREZ,                                 Case No. 1:19-cv-00746-LJO-BAM (PC)
12                      Plaintiff,                    ORDER DISCHARGING ORDER TO SHOW
                                                      CAUSE WHY ACTION SHOULD NOT BE
13          v.                                        DISMISSED FOR FAILURE TO EXHAUST
14   FORTUNE, et al.,                                 (ECF No. 6)

15                      Defendants.                   ORDER GRANTING MOTION TO FILE
                                                      AMENDED COMPLAINT
16                                                    (ECF No. 7)
17
                                                      THIRTY (30) DAY DEADLINE
18

19          Plaintiff Jose A. Ramirez (“Plaintiff”) is a state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On May 31, 2019, the Court

21   issued an order for Plaintiff to show cause why this action should not be dismissed, without

22   prejudice, for failure to exhaust his administrative remedies in compliance with the Prison

23   Litigation Reform Act prior to filing suit. (ECF No. 6.)

24          Currently before the Court is Plaintiff’s motion for leave to file an amended complaint to

25   demonstrate that he has exhausted all available remedies before filing suit. (ECF No. 7.)

26          Under Rule 15(a) of the Federal Rules of Civil Procedure, a party may amend the party’s

27   pleading once as a matter of course at any time before a responsive pleading is served.

28   Otherwise, a party may amend only by leave of the court or by written consent of the adverse
                                                     1
 1   party, and leave shall be freely given when justice so requires. Fed. R. Civ. P. 15(a). “Rule 15(a)

 2   is very liberal and leave to amend shall be freely given when justice so requires.”

 3   AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006) (citation and

 4   quotation omitted). However, courts “need not grant leave to amend where the amendment:

 5   (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue delay in

 6   litigation; or (4) is futile.” Id.

 7           In his motion, Plaintiff states that his amended complaint will show that all of his

 8   available remedies were exhausted prior to filing this civil rights action. (ECF No. 7.) In

 9   considering the relevant factors, the Court finds no evidence of prejudice, bad faith, undue delay

10   in litigation, or futility. Plaintiff’s complaint has not yet been screened and no defendants have

11   been served or have appeared in this action. Accordingly, Plaintiff’s motion to amend shall be

12   granted. After Plaintiff files his amended complaint, it will be screened in due course.

13           Accordingly, IT IS HEREBY ORDERED that the Court’s May 31, 2019 order to show

14   cause, (ECF No. 6) is DISCHARGED and Plaintiff’s motion to amend the complaint, (ECF No.

15   7), is GRANTED. Plaintiff’s first amended complaint is due within thirty (30) days from the

16   date of service of this order.

17
     IT IS SO ORDERED.
18

19       Dated:     July 1, 2019                               /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
